Citation Nr: 9908318	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-11 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling prior to November 7, 1996. 

2.  Entitlement to an increased rating for PTSD, currently 
evaluated as 70 percent disabling after November 7, 1996.   


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and his former spouse


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to November 
1969.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO).  In March 1998 the case was remanded for a hearing 
before a member of the Board of Veterans' Appeals (Board).  
In May 1998 the veteran waived the hearing and requested that 
the case be decided on the record. 


CONTENTIONS OF APPELLANT ON APPEAL

It is contended that the veteran's PTSD is more disabling 
than currently evaluated because he can no longer function 
around people.  It is asserted that the veteran is entitled 
to a 100 percent rating based on the old rating standards.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence warrants an evaluation of 100 percent for the 
veteran's PTSD.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The veteran's PTSD was manifested by nightmares, constant 
outbursts of anger, an inability to get along with coworkers 
and an inability to maintain personal hygiene prior to 
November 7, 1996.

3.  The veteran's PTSD is manifested by nightmares, constant 
outbursts of anger, an inability to get along with coworkers 
and an inability to maintain personal hygiene.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD prior to 
November 7I, 1996 have been met or approximated.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1995); 38 C.F.R. §§ 4.7, 
4.16(c), 4.132, Diagnostic Code 9411 (1997).

2.  The criteria for a 100 percent evaluation for PTSD have 
been met or approximated. 38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.7, 4.40, 4.130, Code 9411 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has submitted a well-grounded claim.  As such, 
the VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1995).  Upon review of the entire record, the 
Board concludes that all relevant facts have been developed 
and that no further duty to assist the veteran is required.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Factual Background 

The veteran submitted his claim for service connection for 
post-traumatic stress disorder in August 1995.  The report of 
a VA special PTSD examination dated in September 1995 states 
that the veteran looked older than his stated age, was 
casually dressed, and had good eye contact.  His speech was 
prosodic with a normal rate and rhythm.  His mood was 
euthymic, his temperament was mellow and his affect was 
reactive.  He denied suicidality and homicidality.  He was 
pleasant and cooperative.  The estimated Global Assessment of 
Functioning Scale (GAF) was 60.  The diagnosis was mild PTSD.

Service connection for PTSD was established by rating 
decision dated in October 1995, effective August 11, 1995, 
evaluated as 10 percent disabling.  

A letter dated in April 1996 from a readjustment counselor 
and a clinical psychologist at the Grand Rapids, Michigan, 
Vet Center states that the veteran had chronically severe 
ongoing PTSD.  His GAF was stated as 55.  By rating decision 
dated in April 1996, the evaluation for the veteran's PTSD 
was increased to 30 percent effective August 11, 1995.

The veteran was afforded a VA special PTSD examination in 
December 1996 with the same examiner who had performed the 
September 1995 examination.  The report states that the 
veteran had below average hygiene and that he was somewhat 
guarded and irritated.  He noted some homicidality that was 
intermittently acute.  He denied suicidal ideation.  His 
affect was actually reactive during the interview.  He stated 
that his symptoms had worsened since his last examination.  
He stated that he was employed because his boss was 
tremendously understanding of his situation.  The diagnosis 
was chronic and severe PTSD.  The GAF was set at 45.  

A letter dated in February 1997 from Elaine M. Tripi, Ph.D., 
states that after several months, the veteran found therapy 
to be too difficult and stopped coming for treatment.  She 
noted the veteran's GAF of 45 and stated that even though he 
was working on a part-time basis, he was barely functioning.  

Dr. Tripi enclosed her psychodiagnostic assessment of 
February 1997.  She stated that the veteran was working as a 
part-time short order cook for a man whose brother has 
difficulties similar to the veteran's.  The veteran isolates 
himself and has a close relationship only with his parents.  
Dr. Tripi placed his GAF at 45.  She also rated the veteran 
on a Social and Occupational Functioning Assessment Scale or 
SOFAS.  The veteran scored 51 on the SOFAS.  This rating is 
between 60, or moderate difficulty in social, occupational, 
or school functioning (e.g. few friends, conflicts with peers 
or co-workers), and 50, or serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  

During the veteran's personal hearing in February 1997, his 
former spouse testified that she knew him for five years 
before they married in 1991.  They were divorced in 1993.  
During those seven years he held at least seven odd, menial 
jobs.  She testified that she had always known him to be 
withdrawn, never outgoing.  He had always been very short and 
abrupt with his co-workers and had sworn at them and 
threatened to kick their butts.  All of the arguments with 
them were over trivial things.  She testified that the 
veteran had threatened her and even grabbed her a couple of 
times.  She stated that the veteran had temper outbursts all 
the time.  Twice during their marriage he broke several 
things and tore up books.  He completely trashed the house.

The veteran's former spouse described the veteran as very 
stand-offish, not caring what other people thought.  He had 
never had a personal friend.  She stated that the veteran 
receded further into himself during their marriage.  He got 
to the point that he would not bathe or wash himself.  Since 
their divorce she did look in and chat with him.  He had 
gotten worse.  His apartment was cluttered and dusty and he 
did not take care of himself or his pet.  He had lost weight 
and he just existed.  She did not think he cared if he lived 
or died.  Sometimes when she tried to talk to him he just 
stared.  She had seen him "clinch" at times when she had 
tried to talk to him.  
She related that the veteran had nightmares all the time and 
that he had no sense of reality.  Some of the nightmares were 
about work, some about firearms, some about stuff that he did 
not want her to know about Vietnam.  He very seldom talked 
about Vietnam; so little that she was not even sure what he 
did in Vietnam until she saw a copy of his discharge.  He 
would not try to get help for his problem from veterans' 
groups.

She further testified that the veteran's boss had tried to 
accommodate him by cutting down the number of hours he had to 
work.  He had lost employees because of the veteran's 
behavior on the job and had told her that the veteran's 
appearance or cleanliness had gotten worse.  She opined that 
his job was like a charity job now.

The veteran testified that he was a platoon corpsman with the 
First Battalion, 27th Marines.  He stated that he no longer 
cared about anything, to include whether he continued to work 
or not.  He had nothing to care for; the damage has been done 
and it would not get better.  After the veteran testified, 
his former spouse stated that that was as much as she had 
ever heard him say about Vietnam; that he just would not talk 
about it.  

By rating decision dated in March 1997, the evaluation was 
increased to the current 70 percent, effective August 11, 
1995, based on Dr. Tripi's report and the hearing testimony.  
The decision applied the standards for rating mental 
disorders which went into effect on November 7, 1996.

Analysis

Prior to November 7, 1996

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In Rhodan v. West, 12 Vet. App. 55 (1998), the Court of 
Veterans Appeals stated that absent a provision permitting 
retroactive application a liberalizing regulation may not be 
applied prior to its effective date.  Although the criteria 
for evaluating PTSD was amended, the amendment does not 
provide for retroactive application.  Therefore, the 
veteran's increased rating claim will be evaluated under the 
old regulation prior to November 7, 1996, and under both 
regulations after its effective date in accordance with 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the criteria set forth under Diagnostic Code 9411 at 
the time of the October 1995 rating decision, a 70 percent 
evaluation for PTSD was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior and the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1997).  

The Board notes that the previous regulation provided that 
where the only compensable service-connected disability was a 
mental disorder assigned a 70 percent evaluation, and such 
mental disorder precluded a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder would be assigned a 100 percent schedular evaluation 
under the appropriate diagnostic code.  38 C.F.R. § 4.16(c).  

The December 1996 VA examination was conducted by the same 
examiner who had evaluated the veteran in September 1995.  By 
December 1996, his characterization of the veteran's 
disability had changed to severe, as opposed to mild in 
September 1995 and the veteran's GAF had fallen to 45.  The 
testimony from his former spouse indicates that he had 
declined over time.  There is no evidence that the decline 
was precipitous.  Dr. Tripi's evidence also points to a 
decline in the veteran's abilities.  She put the veteran's 
GAF at 45 in her February 1997 letter and stated that he was 
barely functioning. 

The evidence indicates that prior to November 7, 1996, the 
veteran was unable to obtain and maintain gainful employment; 
he retained his part-time job due only to the understanding 
of his boss who had a brother with a similar problem.  There 
is no medical evidence to indicate that the veteran suffered 
a precipitous decline after the December 1996 rating 
examination, rather, the decline appears to have been a 
steady progression.  The file is therefore negative for 
evidence that the veteran could have obtained or maintained 
gainful employment prior to November 1996.  Therefore, 
resolving all doubt in favor of the veteran, and applying 
38 C.F.R. § 4.16(c), the veteran is entitled to a 100 percent 
evaluation for his service-connected PTSD. 

After November 7, 1996

During the pendency of this appeal the VA issued revised 
regulations, eliminating   38 C.F.R. § 4.16(c) and amending 
the section of the Rating Schedule dealing with mental 
disorders.  38 C.F.R. § 4.130.  Under the new schedular 
criteria, which became effective on November 7, 1996, a 70 
percent rating is warranted when there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130.

After considering all of the evidence of record, it is the 
judgment of the Board that the schedular criteria for a 100 
percent rating are met as the veteran's PTSD has caused him 
to be unable to obtain or retain employment.  The Board finds 
that the medical evidence is consistent in showing that the 
veteran is unemployable.  In December 1996, the veteran's 
mood had deteriorated to somewhat guarded and irritated from 
euthymic in September 1993.  The most recent examination 
elicited some homicidal thoughts.  The VA examiner, who had 
examined the veteran in September 1995, now diagnosed his 
PTSD as severe, whereas he had found it to be mild before.  
He lowered the GAF estimate to 45.  Dr. Tripi stated that 
while the veteran was working part-time, he was barely 
functioning.  She too placed the veteran's GAF at 45.  She 
also gave the veteran a score of 51 on the SOFAS scale; 
wherein a score of 50 indicates that the person is unable to 
keep a job.

The unrebutted hearing testimony characterized the veteran's 
current employment as almost like a charity job; noting that 
the veteran's employer has been most accommodating because he 
has a brother who has problems similar to the veteran's.  His 
behavior at work is extremely disruptive, his ability to 
communicate is impaired and he apparently does not maintain 
his personal hygiene.  There is no evidence in the record to 
contradict the recent evaluations or the hearing testimony.  
Therefore, the Board concludes that, resolving doubt in the 
veteran's favor, there is total occupational and social 
impairment due to his service-connected disability and that 
the criteria for the assignment of a 100 percent rating for 
PTSD are met under the current schedular standards for 
evaluating mental disorders as well.



ORDER

A 100 percent evaluation for PTSD prior to November 7, 1996, 
is granted, subject to the law and regulations governing the 
payment of monetary benefits. 

A 100 percent evaluation for PTSD from November 7, 1996, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

